Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-10 are currently pending and have been examined.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
October 25, 2019
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the estimated total torque acting on the steering wheel" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the estimated rotational angle acceleration" in Lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the required non-measured variables" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the required non-measurable variables" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 5, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim (See Instant PgPub ¶¶).  The specification and the claims appear to be literal translations into English from a foreign document.  Considerable speculation is required to interpret (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). 
Claims 2-10 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0098890), hereinafter Lee et al. in view of Oschlies et al. (US 2017/0350777) hereinafter Oschlies et al.
Regarding Claim , 
 disclose:
A method for detecting the presence of a driver's hands on the steering wheel of a motor vehicle, in particular a motor vehicle with an electromechanically assisted steering system (), comprising the following steps: 
by means of a mathematical model, at least one part of a steering system () of the motor vehicle is modeled (¶¶), 
a rotation angle of a lower end and/or an upper end of a torsion bar of the steering system is determined () (¶¶, 0020), 
a torque acting on the torsion bar is determined by means of a measuring device () (¶¶; “The torque sensor 38 measures a driver torque Td applied to the steering wheel 20 and is based on the torsional displacement of steering shaft 22 or torsion bar.”), 
a total torque acting on the steering wheel and a rotational angle acceleration of the steering wheel are estimated (¶¶), 
The torque sensor 38 measures a driver torque Td applied to the steering wheel 20 and is based on the torsional displacement of steering shaft 22 or torsion bar.”), and the determined moment of inertia of the steering wheel and a predetermined nominal value of the moment of inertia of the steering wheel are used to determine whether the driver's hands are on the steering wheel (¶¶; “calculated moment of inertia Je′ takes into account the effect on the “hands-off” moment of inertia Je caused by a driver's hands on the steering wheel 20”; “where the differential ΔJ between the “hands-off” moment of inertia Je and the calculated moment of inertia Je′ exceeds a predetermined magnitude or threshold, driver intervention is detected. In response to detection, the driver intervention unit 54 instructs the motor control unit 60 to transition from automated steering to manual steering and allows the driver to assume control, as described above”). 
Lee et al. fail to explicitly disclose:
by means of a Kalman Filter
However Lee et al. disclose:
A prior art method to estimate a total torque acting on the steering wheel and a rotational angle acceleration of the steering wheel (¶¶) upon which the claimed invention can be seen as an improvement.
Oschlies et al. teach:
A prior art method using a known technique that is applicable to the method of Lee et al.  Namely, the technique of estimating a total torque acting on the steering 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Oschlies et al. to the method of Lee et al. would have yielded predictable results and resulted in an improved method.  Namely, a method that would estimate a total torque acting on the steering wheel and a rotational angle acceleration of the steering wheel by means of a Kalman Filter in Lee et al. to improve accuracy in determining a driver’s manual torque at the steering wheel of a vehicle and response speed of detection (¶¶, 0050-0052).
Regarding Claim , 
 disclose:
wherein by means of the mathematical model the entire steering system is modeled (Lee et al: ¶¶). 
Regarding Claim , 
 disclose:
wherein by means of the mathematical model an upper part of the steering system of the motor vehicle is modeled, which comprises a steering wheel  a steering column with the torsion bar and the measuring device (Lee et al.: ¶¶; “The torque sensor 38 measures a driver torque Td applied to the steering wheel 20 and is based on the torsional displacement of steering shaft 22 or torsion bar.”) (Fig 1). 
Regarding Claim , 
 disclose:
wherein by means of a mathematical model a part of the steering above the torsion bar is modeled, said part comprising the steering wheel (Lee et al.: ¶¶; “The torque sensor 38 measures a driver torque Td applied to the steering wheel 20 and is based on the torsional displacement of steering shaft 22 or torsion bar.”) (Fig 1).
Regarding Claim , 
 disclose:
wherein the determined moment of inertia of the steering wheel and the predetermined nominal value of the moment of inertia of the steering wheel are compared to determine whether the driver's hands are on the steering wheel (Lee et al: ¶¶, 0028-0029) (Lee et al.: ). 
Regarding Claim , 
 disclose:
wherein the moments of inertia are compared by calculating the difference of the two moments of inertia (Lee et al: ¶¶, 0028-0029) (Lee et al.: ). 
Regarding Claim , 
 disclose:
wherein the measuring device determines the torque acting on the torsion bar from a relative angle between an upper end and the lower end of the torsion bar (Lee et al.: ¶¶). 
Regarding Claim , 
 disclose:
wherein the moment of inertia of the steering wheel is determined from a differential equation that describes the relationship between the moment of inertia of the steering wheel, the rotational angle acceleration of the steering wheel and the estimated total torque acting on the steering wheel (Lee et al: ¶¶; “calculated moment of inertia Je′ takes into account the effect on the “hands-off” moment of inertia Je caused by a driver's hands on the steering wheel 20”; “where the differential ΔJ between the “hands-off” moment of inertia Je and the calculated moment of inertia Je′ exceeds a predetermined magnitude or threshold, driver intervention is detected. In response to detection, the driver intervention unit 54 instructs the motor control unit 60 to transition from automated steering to manual steering and allows the driver to assume control, as described above”) (Oschlies et al: ¶¶, 0050-0052).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Oschlies et al. as applied above and further in view of Bentrop et al. (US 2019/0188592) hereinafter Bentrop et al.
Regarding Claim , 
 disclose:
wherein a state of the steering wheel is modeled by means of a linear state-space model. 
However the combination of references  disclose:
wherein a state of the steering wheel is modeled by means of a Kalman Filter (Oschlies et al: ¶¶) upon which the claimed invention can be seen as an improvement.
Bentrop et al. teach:
A prior art method using a known technique that is applicable to the method of the combination of references.  Namely, the technique of modeling a state of a steering wheel by means of a linear space-state model (¶¶, 0023, 0052; “The Kalman filter (KF) is the standard tool for state estimation in linear state-space models.”) to improve estimation accuracy (¶¶, 0023, 0052).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Bentrop et al. to the method of the references as combined. would have yielded predictable results and resulted in an improved method.  Namely, a method that would model a state of a steering wheel by means of a linear space-state model to improve estimation accuracy (¶¶, 0023, 0052).
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - By “observer” is to be understood an observer in the sense of control technology. The observer determines variables that are needed to determine the moment of inertia of the steering wheel, but said variables are not measured or can not be measured. (See PgPub: ¶¶) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747